 Case 0:17-cv-60533-JEM Document 235 Entered on FLSD Docket 08/26/2019 Page 1 of 2



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                       Fort Lauderdale Division

                        Case Number: 17-cv-60533-MARTINEZ/ORTAZO-REYES

     RODNEY SCOTT PATTERSON,

            Plaintiff

     vs.

     AMERICAN AIRLINES, INC.,

           Defendant.
     _____________________________________/

                        Plaintiff, Rodney Scott Patterson, and The Amlong Firm’s
                                 Joint Witness List for Evidentiary Hearing

            William R. Amlong, Esq., on behalf of plaintiff, Rodney Scott Patterson, and Karen

     Coolman Amlong, Attorney at Law, on behalf of The Amlong Firm and its constituent lawyers,

     submit the following witness list pursuant to this Court’s July 24, 2019 Order (DE 214) (“Each

     party shall submit a witness list and an exhibit list at the Evidentiay Hearing”):

            1.      Rodney Scott Patterson

            2.      William R. Amlong, Esq.

            3.      Isha Kochhar, Esq.

            4.      Yasmin P. Harris

            5.      Patrick T. Hackett

            6.      Noel C. Pace, Esq.

            7.      Glenn R. Caddy, Ph.D.




aa
pa   The Amlong Firm ! 500 Northeast Fourth Street !           Fort Lauderdale, FL 33301   !   954.462.1983
Case 0:17-cv-60533-JEM Document 235 Entered on FLSD Docket 08/26/2019 Page 2 of 2



         8.      Kristie Caddy

         9.      Gary Kay, Ph.D., by deposition

         10.     Any person listed on the defendant’s witness list

         11.     Impeachment witnesses

         12.     Rebuttal witnesses

                                      Certificate of Service

         I HEREBY CERTIFY that this motion has been filed using the ECF system of the

  Southern District of Florida this 26 day of August and thereby served on all counsel or parties of
                                      th




  record and by electronic mail the same day upon the plaintiff, Rodney Scott Patterson, 1092 NW

  39th Terrace, Pembroke Pines, FL 33028, 702-231-0909, aa737drvr@aol.com and Noel Christian

  Pace, Esquire, 206 NW 91st Street, El Portal, Florida 33150-2259, Noel.c.pace.esq@gmail.com.

                                               Respectfully Submitted,

                                               /s/ William R. Amlong
                                               WILLIAM R. AMLONG
                                               Florida Bar No.: 470228
                                               WRAmlong@TheAmlongFirm.com
                                               KAREN COOLMAN AMLONG
                                               Florida Bar No.: 275565
                                               KAmlong@TheAmlongFirm.com

                                               AMLONG & AMLONG, P.A.
                                               500 Northeast Fourth Street, Second Floor
                                               Fort Lauderdale, Florida 33301
                                               (954) 462-1983




                                                                                       Page 2 of 2
